COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00283-CV


Jerry V. Durant; Jerry Durant, Inc.       §    From the 153rd District Court
d/b/a Durant Toyota and d/b/a Jerry
Durant Toyota; Jerry Durant               §    of Tarrant County (153-257626-12)
Hyundai, LLC; Doyle Maynard;
Robert G. Cote, Sr.; Gary Michael         §
Deere; Jerry Rash; and Elliot
“Scooter” Michelson                       §    February 11, 2016

v.                                        §

Andrew Anderson                           §    Opinion by Justice Gabriel

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and we render a judgment that Andrew Anderson take

nothing in his claims.

      It is further ordered that appellee Andrew Anderson shall bear the costs of

this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel